Exhibit 10.2 POP/PMT/PMC EXECUTION SECOND AMENDED AND RESTATED GUARANTY SECOND AMENDED AND RESTATED GUARANTY, dated as of April 28, 2017 (as amended, restated, supplemented, or otherwise modified from time to time, this “Guaranty”), made by PennyMac Mortgage Investment Trust, a Maryland real estate investment trust (“PMIT”), and PennyMac Operating Partnership, L.P., a Delaware limited partnership (“POP” and, together with PMIT, each, a “Guarantor” and collectively, the “Guarantors”), in favor of Credit Suisse First Boston Mortgage Capital LLC (the “Administrative Agent”)(for the benefit of Buyers).
